Citation Nr: 0533551	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  99-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased initial rating for Type II 
diabetes mellitus, currently rated 20 percent disabling.

2.  Entitlement to a separate evaluation for peripheral 
neuropathy for the upper and lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which awarded service connection and a 20 percent 
rating for diabetes mellitus, effective July 9, 2001.  By a 
February 2002 rating decision, the RO granted the veteran an 
earlier effective date of January 30, 2001 for service 
connection for diabetes mellitus.  In April 2003, the Board 
undertook additional development of the evidence as to this 
issue pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation 
that was later invalidated.  See Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
In August 2003, the Board remanded the claim for further 
development.  

The issue of a separate evaluation for peripheral neuropathy 
for the upper and lower extremities is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the diabetes mellitus claim has been obtained.

2.  The veteran's service-connected diabetes mellitus is 
manifested by the need for daily oral hypoglycemic agents and 
dietary restrictions, but his physical activity has not been 
clinically regulated.




CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met since January 30, 2001.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for this disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2005).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2005).

The veteran asserts that a rating greater than 20 percent is 
warranted under DC 7913 because his diabetes mellitus is 
worse than the assigned rating provides.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim, and the appeal will be 
denied.

According to a July 2004 report of VA examination, the 
veteran reported that he was diagnosed with diabetes mellitus 
in 1996.  A record of his initial diagnosis is not in the 
claims folder.  The Board notes at the outset that, according 
to VA examiners, the veteran's diabetes mellitus is under 
poor control.  It appears that, in effort to manage his 
diabetes, the veteran has been advised to follow a restricted 
diet since at least November 1998.  December 1998 treatment 
records show that he was advised to follow an 1800-calorie-
per-day diet recommended by the American Diabetes 
Association.  VA treatment records dated from December 1998 
through July 2004 show that he was counseled on appropriate 
diet on numerous occasions, however numerous treatment 
records also reflect that the veteran reported he was 
generally not very compliant with the diet.  Although the 
veteran in this case has not consistently adhered to his 
specific diet plan, the Board finds that he has been advised 
to follow a restricted diet in effort to manage his diabetes.

The veteran takes oral hypoglycemic agents to control his 
diabetes mellitus.  His dosages have increased periodically 
since the initial prescription.  He has not been prescribed 
insulin injections as a part of his control regimen.

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  Indeed, it appears that the veteran was 
encouraged and counseled on the importance of exercise on 
numerous occasions, as is reflected most recently in a VA 
treatment record dated in May 2004.  Further, the July 2004 
VA examiner specifically noted that the veteran's activities 
were not restricted by his diabetes.  In this case, it does 
not appear that the veteran has been advised to limit his 
physical activity; indeed, physical activity has been 
encouraged.   In order to meet a higher rating of 40 percent, 
the veteran must have been told that he should avoid any 
strenuous occupational or recreational activities.  See 38 
C.F.R. § 4.119, DC 7913 (emphasis added).  

The veteran has stated that his diabetes disability makes him 
less active than he used to be.  The Board notes that the 
evidence shows that the veteran's activity level is indeed 
low.  However, the level of the veteran's physical activity 
is not the appropriate standard by which to judge whether his 
activities are regulated.  While the veteran attributes his 
low level of activity to his diabetes, he, as a layperson, is 
not competent to provide a medical opinion as to the severity 
of his diabetes disability, including whether he is or is not 
capable of, or must avoid, strenuous occupational and 
recreational activities, due to diabetes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The available evidence 
does not indicate that the veteran has been prescribed or 
advised to avoid strenuous occupational and recreational 
activities, as is required in order to merit a higher rating 
of 40 percent.  

While the veteran here has been prescribed a restricted diet 
and oral hypoglycemic agents in effort to control his 
diabetes, he has not been prescribed insulin or limited 
physical activity or advised to avoid recreational 
activities.  The veteran therefore does not meet the criteria 
for a higher rating of 40 percent.  38 C.F.R. § 4.119, DC 
7913.  As the preponderance of the evidence is against the 
claim for a higher rating, the "benefit-of-the-doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

The Board finds that, since the effective date of service 
connection, there were no distinct periods of time during 
which the veteran's diabetes mellitus was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in January 2004; 
rating decisions in July 2001 and August 2004, a statement of 
the case in March 2002; and a supplemental statement of the 
case in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

The claim for an increased initial rating for diabetes 
mellitus is denied.


REMAND

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process.  38 C.F.R. § 4.119, DC 7913.

On VA examination in July 2004, the examiner noted that in 
the last few years the veteran had developed diabetic 
neuropathy.  Symptoms included mild pain, numbness, and 
tingling in the feet, bilaterally.  The veteran did not 
report experiencing any burning sensation, and he denied any 
incontinence.  Because the Board is not able to accurately 
determine the extent of the veteran's diabetic neuropathy 
from this description, and thus whether the veteran is 
entitled to a separate rating, the Board finds that an 
additional examination is warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination to determine the current 
nature and severity of his diabetic 
neuropathy.  All necessary tests and 
studies should be conducted.

The examiner is specifically requested 
to:

(a)  identify all extremities and 
nerves affected by his disability, and

(b)	 indicate the degree of paralysis 
(i.e. mild, moderate, or severe) in 
any affected nerves.

The claims folder should be available 
for review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail. 

2.  Then, after ensuring any other 
necessary development has been 
completed, adjudicate the issue of a 
entitlement to a separate evaluation 
for diabetic peripheral neuropathy.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


